                                                                                       Frederick T. Heblich Jr.
                                                                       First Assistant Federal Public Defender

                                                                                                Brian J. Beck
Juval O. Scott                                                                               Randy V. Cargill
Federal Public Defender                                                                      Andrea L. Harris
                                                                                             Christine M. Lee
                                                                                               Lisa M. Lorish
                                                                                             Erin M. Trodden
                                                                                      Nancy Dickenson Vicars
                                                                           Assistant Federal Public Defenders


Roanoke office:
210 First Street, SW, Suite 400                                                          Phone: (540) 777-0880
Roanoke, VA 24011                                                                          Fax: (540) 777-0890




September 18, 2019

                                                        Via Electronic Mail

Honorable Michael F. Urbanski
Chief Judge
United States District Court
Richard H. Poff Federal Building
210 Franklin Road, S.W., Room 350
Roanoke, VA 24011-2204

          Re:       United States v. Matthew Ferguson; 4:18-cr-11

Dear Chief Judge Urbanski:

I am writing regarding the upcoming pre-trial hearing on the Matthew Ferguson
case that will take place on Friday, September 27, 2019. The minute entry from the
September 13, 2019 pre-trial conference requests a summons for Allegra Black. 1 Ms.
Black represented Mr. Ferguson when she was an Assistant Federal Public
Defender with my office. Fred Heblich was her co-counsel and is still employed by
our office. Though the minute entry does not specifically reference a summons for
Mr. Heblich, this letter is equally applicable to him, should the issue of a summons
arise.

Pursuant to the Guide to the Judiciary, Volume 20, Chapter 8, §810.30, both
current and former employees of my office are considered judicial personnel. Section
840(a) states that federal judicial personnel may not, in response to a request for
testimony or the production of records in legal proceedings, comment, testify, or
produce records without the prior approval of the determining officer, and per
§840(b)(3) I am the determining officer for federal public defender employees.



1
    Docket 752. The docket does not reveal that a formal subpoena has been issued.
                                                                                Page 2


Allegra Black and Fred Heblich do not have my approval to provide testimony,
records, and/or comments on this matter, and both have been notified of my
decision. I am denying authorization pursuant to §850(a)(9). Further, §830 sets
forth the criteria for a party to seek testimony, records, and/or comments from
judiciary personnel, disallowing blanket subpoenas and requiring a demonstration
that the information is not readily available from other sources.

I have enclosed the relevant portion of The Guide to the Judiciary, also available for
your review on www.uscourts.gov. 2

Please let me know if you have any questions or concerns.

Respectfully,



Juval O. Scott




2
    https://www.uscourts.gov/sites/default/files/vol20-ch08.pdf
